Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means of" and “comprises”, should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it has significantly more than recommended 150 words  Correction is required.  See MPEP § 608.01(b).
Claim Objections
	Claim 1 is objected to as it recites “…the digital time-lock contract specifying that”. As recited the limitations that follows are just specified  but may not be executed at all. Applicant is recommended to rewrite these limitation in positive and direct manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claim 1 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention. Claim 1 recites the limitations “A computer-implemented method for generating a public encryption an encryption public key on a blockchain network and enabling access to a corresponding private encryption private key after a specified time period, the method comprising one or both of”, in the preamble  It is not clear what “one or both” is referring to. And hence make the claim indefinite’
. Claims 21 & 22 are rejected under 112b as they mix up “a computer readable storage medium“ and “an electron=device” claims with method claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Allowable Subject Matter
	Claims 1-22 will be allowed if the Applicant rewrite claims 1 & 21-22 to overcome claims objections as well as 112b and 101 rejections issued for these claims in this office action without broadening the scope of these claims.
	Conclusion
	Following are the closest art cited in pto-892 but not used in this office action:
 1. Ivan Puddu (muchain: How to Forget 1-22 without Hard Forks, I NT ERNA TI ONAL ASSOC I A TI ON FOR CRYPTOLOGIC RESEARCH,, February 2017, pages 1-21), proposes We propose µchain, a mutable blockchain, that enables modifications of blockchain history. Blockchains are, by common definition, distributed and immutable data structures that store a history of events, such as transactions in a digital currency system. While the very idea of mutable event history may seem controversial at a first glance, we show that µchain does not undermine security guarantees provided by immutable blockchains. In particular, all mutations in our system are controlled by fiat, enforced by consensus and are verifiable in the same way as regular transactions. At the same time, µchain provides a solution to a number of challenging problems, such as the patching of vulnerable smart contracts and removal of abusive content from blockchain history. It also gives rise to new blockchain applications that were not possible with immutable blockchains. For instance, governments and companies could now maintain registers of citizens and customers, while preserving their legislated rights to be forgotten. Banks could consider consolidation of cryptocurrency with traditional payments, which is hard to achieve without the ability to revert transactions. To further illustrate the power of µchain on more concrete examples, we present two new applications, the collaborative recommendation system with the ability to censor inappropriate content, and a time-lock encryption mechanism that provides a method to decrypt messages after a certain deadline has passed.
 2. Toll (US201702330189 ) teaches A computer system that interfaces with a blockchain is provided. The computer system receives match data for a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier. A first blockchain transaction is generated based on the match data and stored to a blockchain. At least one further blockchain transaction is generates that splits the match into two different transactions--one between the first identifier and an intermediary and the second between the intermediary. These are recorded to the blockchain via the further blockchain transactions. 
3.. Wilson (US20160292680) describes a digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and other users if the conditional is met, and memorializing the settled transaction on the distributed ledger. 
4.. Pulsifer (US20180331832) discloses an improved system for processing transactions with a cryptographic currency. The system uses a blockchain protocol as a public record of transactions to ensure only valid tokens can be used as transaction inputs, and that they can be used only once. Witnesses assemble transactions into a blockchain. Once enough witnesses confirm a block, it becomes a permanent and indelible part of the blockchain. 
5.. Ben-Ari (WO20170900041 A1) disclose System and method for executing cryptographically secure transactions in a network comprising a public ledger, comprising associating a first proposed transaction with a public keys smart contract and associating at least a second transaction including private data and public data in said network with a cryptographically secure transaction..
6. Miller (US20170132621) describes a system and method for verifying a cryptographic transaction includes requesting a portion of the blockchain comprising a merkle tree path; verifying a value of the cryptocurrency key using simplified payment verification; and bundling the cryptographic transaction, a block header of the cryptographic transaction, a plurality of block headers subsequent the block header of the cryptographic transaction, and the merkle tree path thereby forming a cryptographic currency receipt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497